Exhibit 10.26

AMENDED AND RESTATED
MASTER PROMISSORY NOTE




June 19, 2014




FOR VALUE RECEIVED, RAYMOND JAMES FINANCIAL, INC., a corporation formed under
the laws of the State of Florida (the “Borrower”), hereby promises to pay to the
order of THE BANK OF NEW YORK MELLON (the “Bank”) at its One Wall Street, New
York, New York office, the aggregate unpaid principal amount (which aggregate
unpaid principal amount shall be equal to the amount indorsed and set forth
opposite the date last appearing on Schedule A attached to this note) of
advances made by the Bank to the Borrower. The Borrower agrees to pay each
advance evidenced by this note (each an “advance” and collectively, the
“advances”) on DEMAND. This note evidences advances made by the Bank, in its
sole and absolute discretion, to the Borrower for working capital purposes.


The Borrower agrees to pay interest for each day on the unpaid principal amount
of each advance at a rate per annum equal to such rate in respect of such day as
is determined by the Bank in its sole and absolute discretion and accepted by
the Borrower, but not to exceed the maximum rate permitted by law. Interest on
each advance shall be payable on the first day of each calendar month and upon
demand for payment or acceleration of such advance. If any payment of principal
or interest which is to be paid hereunder shall not be paid when due, the
Borrower agrees to pay interest on such payment for each day, payable on demand,
at a rate per annum equal to the Alternate Base Rate plus two percent (2%), but
not to exceed the maximum rate permitted by law. Interest shall be computed on
the basis of a 360 day year and shall be payable for the actual number of days
elapsed including the first day but excluding the last day.


“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Rate in
effect on such day plus 2%.


“Business Day” means, any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.


“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight Fed funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or if such rate is not so published for any day that is a
Business Day, the average of quotations for such day on such transactions
received by the Bank from three Federal funds brokers of recognized standing
selected by the Bank.


“Prime Rate” means, the prime commercial lending rate of the Bank as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
The “Prime Rate” is a reference rate and does not necessarily represent the
lowest rate offered by the Bank to its customers.


If any payment of principal or interest on an advance becomes due and payable on
a day other than a Business Day, then such payment shall be extended to the next
succeeding Business Day, and interest shall be payable at the rate set forth
above during such extension.


Advances may be prepaid at any time without penalty but with interest on the
amount being prepaid through the date of prepayment.


If the Bank shall make a new advance on a day on which the Borrower is to repay
an advance, the Bank shall apply the proceeds of the new advance to make such
repayment and only the amount by which

122

--------------------------------------------------------------------------------



the amount being advanced exceeds the amount being repaid shall be made
available to the Borrower in accordance with the terms of this note.


The Borrower authorizes the Bank (a) to accept oral (including telephonic) and
written (including facsimile) instructions from the Borrower to make an advance
or receive any payment hereof, and (b) to indorse on Schedule A attached hereto
the amount of each advance and each principal payment hereof received by the
Bank. The Borrower agrees that the Bank may rely upon any instructions believed
by the Bank in good faith to be genuine and given by a person purporting to be
an authorized representative of the Borrower.


At the Borrower’s option, the Bank shall credit a deposit account maintained by
the Borrower at the Bank in the amount of an advance or transfer the proceeds of
an advance to a bank designated by the Borrower for credit to an account
designated by the Borrower maintained at such bank. The Borrower agrees that the
crediting of the amount of an advance to the Borrower’s deposit account
maintained at the Bank or the origination of a payment order for a funds
transfer of the proceeds of an advance in accordance with the instructions of
the Borrower shall constitute conclusive evidence that such advance was made.
Neither the failure of the Bank to indorse on Schedule A attached hereto the
amount of any advance, nor the failure of the bank designated by the Borrower to
credit the proceeds of any advance to the designated account maintained at such
bank, shall affect the Borrower’s obligations hereunder.


The Bank is authorized to charge any deposit account of the Borrower for
principal payments and each interest payment due and payable hereunder.


The Bank shall maintain, in accordance with its customary and usual practice, an
account evidencing the indebtedness of the Borrower to the Bank resulting from
each advance, including the amounts of principal and interest payable and paid
to the Bank in respect of the advance for each day an advance is outstanding.
The entries made in the account shall be conclusive absent manifest error and
constitute prima facie evidence of the existence and amounts of the principal
and interest payable and the amounts of principal and interest paid, in each
case as recorded therein; provided that any error therein shall not in any
manner affect the validity or enforceability of any obligation of the Borrower
to repay any advance actually made by the Bank and interest thereon. The books
and records of the Bank and statements of account issued by the Bank shall be
admissible in evidence in any action or proceeding arising out of, based upon or
in any way connected to this note. The Borrower agrees that the instruction by
the Borrower to make an advance and the maintenance by the Borrower of such
advance as outstanding in whole or in part shall be deemed to be and shall
constitute evidence of the Borrower’s acceptance for each day of the rate
applicable to such advance for such day.


All payments on the advances shall be made in lawful money of the United States
of America and in immediately available funds.


All advances together with all accrued interest thereon shall become immediately
and automatically due and payable, without demand, presentment, protest or
notice of any kind, upon the commencement by or against the Borrower of a case
or proceeding under any bankruptcy, insolvency or other law relating to the
relief of debtors, the readjustment, composition or extension of indebtedness or
reorganization or liquidation.


The Borrower waives presentment, demand, protest and notice of protest,
non-payment or dishonor of this note.


The Borrower agrees to pay all costs and expenses of or incidental to or in any
way relating to the Bank's enforcement of the obligations of the Borrower
hereunder, the protection of the Bank's rights in connection herewith, or
arising out of or relating to this note or any of the advances evidenced by this
note, including, but not limited to, reasonable attorneys' fees and expenses,
whether or not litigation is commenced.



123

--------------------------------------------------------------------------------



Promptly upon the Bank’s request, the Borrower agrees to furnish such
information to the Bank and to permit the Bank to inspect and make copies of its
books and records, as the Bank shall reasonably request from time to time.


The Borrower waives any right to claim or interpose any counterclaim in any
litigation or set-off of any kind relating to this note or the transactions
contemplated hereby. To the extent permitted by law, the Borrower shall not
assert and waives any claim against the Bank for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, or in connection with, this note or the transactions
contemplated hereby.


This note may not be amended, and compliance with its terms may not be waived,
orally or by course of dealing, but only by a writing signed by an authorized
officer of the Bank.


This note may be assigned or indorsed by the Bank and its benefits shall inure
to the successors, indorsees and assigns of the Bank.


The Borrower authorizes the Bank to date this note and to complete any blank
space herein according to the terms upon which said advances were granted.


No failure on the part of the Bank to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by the Bank of any right, remedy or power
hereunder preclude any other or future exercise thereof or the exercise of any
other right, remedy or power.


Each and every right, remedy and power hereby granted to the Bank or allowed to
the Bank by law or any other agreement shall be cumulative and not exclusive of
any other right, remedy or power, and may be exercised by the Bank at any time
and from time to time.


Every provision of this note is intended to be severable; if any term or
provision of this note shall be invalid, illegal or unenforceable for any reason
whatsoever, the validity, legality and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired.


The Borrower represents and warrants on the date hereof, as to the following
matters:


(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida; the execution, delivery and
performance of this note and the borrowing of advances are within the Borrower’s
corporate powers and have been duly authorized by all necessary action by its
board of directors and shareholders; and each person executing this note has the
authority to execute and deliver this note on behalf of the Borrower.


(b) No consent, approval, order, license or filing or the taking of any other
action of any governmental department, commission, board, bureau,
instrumentality or agency is required as a condition to (i) the entry into,
execution, delivery or performance by the Borrower of this note, (ii) the
borrowing of the advances or (iii) the validity or enforceability of this note.


(c) This note has been duly executed and delivered by, and constitutes the valid
and legally binding obligation of, the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforcement of creditors' rights generally.


(d) The entry into, execution, delivery and performance by the Borrower of this
note and the borrowing of the advances do not (i) violate any provision of any
organizational, constitutive, operative, or governing document of the Borrower,
(ii) violate any order, decree or judgment, or any provision of any statute,
rule, treaty, convention or regulation, (iii) violate or conflict with, result
in a breach of or constitute (with notice

124

--------------------------------------------------------------------------------



or lapse of time or both) a default under, any agreement, mortgage, indenture or
contract to which the Borrower is a party or by which the Borrower or any of its
properties or assets is bound, or (iv) result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon or security
interest in any property or asset of the Borrower.


(e) No part of the proceeds of the advances will be used to purchase or carry
margin stock or to extend credit for the purpose of purchasing or carrying
margin stock in violation of Regulations T, U and X of the Board of Governors of
the Federal Reserve System.


(f) The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.


(g) None of the Borrower, any of its subsidiaries or any director, officer or
employee of the Borrower or any of its subsidiaries is an individual or entity
(“Person”) that is, or is owned or controlled by Persons that are: (i) the
subject of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanction authority (collectively “Sanctions”) or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.


(h) The Borrower will not directly or indirectly, use the proceeds of any
advances, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person (i) to fund any activities or
business of or with any Person, or in any country or territory at the time of
such funding, is, or whose government is, the subject of Sanctions or (ii) in
any other manner that would result in a violation of Sanctions by any Person
including the Borrower and the Bank.


(i) The operations of the Borrower and its subsidiaries are and have been
conducted at all times in material compliance with all applicable laws, rules
and regulations related to terrorist financing or money laundering including the
U.S. Money Laundering Control Act of 1986 and the U.S. Bank Secrecy Act as
amended by the USA PATRIOT ACT (“Anti-Money Laundering Laws”) and no action,
suit or proceeding by or before governmental authority involving the Borrower
and its subsidiaries with respect to any potential violation of the Anti-Money
Laundering Laws is pending, or to the knowledge of the Borrower threatened. The
Borrower has provided to the Bank all information regarding the Borrower and its
subsidiaries and its affiliates necessary for the Bank to comply with “know your
customer” and Anti-Money Laundering Laws and such information is correct.


Each request for an advance shall be deemed to be a representation and warranty
by the Borrower on the date of each such advance as to the matters set forth in
sub-paragraphs (a)-(i) in the preceding paragraph.


THE PROVISIONS OF THIS NOTE SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY, AND CONSTRUED AND INTERPRETED AND ALL RIGHTS AND
OBLIGATIONS HEREUNDER DETERMINED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


THE BORROWER SUBMITS TO THE IN PERSONAM JURISDICTION OF STATE AND FEDERAL COURTS
LOCATED IN THE BOROUGH OF MANHATTAN AND THE CITY AND STATE OF NEW YORK AND
AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY TO THIS
NOTE SHALL BE LITIGATED ONLY IN SAID COURTS OR IN COURTS LOCATED ELSEWHERE AS
THE BANK MAY SELECT AND THAT SUCH COURTS ARE CONVENIENT FORUMS. THE BORROWER
WAIVES PERSONAL SERVICE UPON IT AND CONSENTS TO SERVICE OF PROCESS BY MAILING A
COPY THEREOF TO THE BORROWER BY REGISTERED OR CERTIFIED MAIL.



125

--------------------------------------------------------------------------------



THE BORROWER WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF, BASED UPON, OR IN ANY WAY CONNECTED TO, THIS NOTE.


This note amends, restates and replaces the Master Promissory Note (Demand
Loans) dated September 27, 2011 made by the Borrower and payable to the order of
the Bank (the “Existing Note”). The principal amount of advances outstanding
under the Existing Note on the date hereof, if any, and all accrued and unpaid
interest thereon, shall be outstanding under this note as of the date hereof and
shall be owing hereunder by the Borrower.




RAYMOND JAMES FINANCIAL, INC.




By:    /s/ Jeffrey P. Julien            
Name:     Jeffrey P. Julien
Title:        Executive Vice President – Finance,
Chief Financial Officer and
Treasurer





126

--------------------------------------------------------------------------------




SCHEDULE A


TO


AMENDED AND RESTATED
MASTER PROMISSORY NOTE


EXECUTED BY


RAYMOND JAMES FINANCIAL, INC.


DATED


JUNE 19, 2014




                            
Date of        Amount of    Amount of    Aggregate Unpaid
Advance        Advance        Payment        Principal Amount



127